Citation Nr: 1618383	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran has a confirmed period of active duty from August 8, 1985 to January 24, 1986.  He served for additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through August 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file is under the jurisdiction of the RO in Roanoke, Virginia.

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is address in the Remand portion of the decision below.  


FINDING OF FACT

The Veteran's hypothyroidism is not related to his active duty service or a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  

An essential element of a claim for service connection is evidence of a current disability.  A January 2016 VA medical examination reflects a diagnosis of hypothyroidism. 

The Veteran testified before the Board in July 2014, that while on active duty he experienced bouts of constipation, muscle cramps, fatigue, shortness of breath, slowed heart rate, and significant weight gain.  The Veteran's service treatment records do not reflect complaints or treatment for hypothyroidism or a thyroid disorder.  On a November 1986 Report of Medical History, completed within one year from his separation from active duty, the Veteran annotated that he was in good health.  Further, the Veteran noted no thyroid trouble, no shortness of breath, no cramps in the legs, and no recent weight gain or weight loss.  While the Veteran's statements are competent evidence as to symptoms he experienced in service, the Board finds his statements are inconsistent with the records contemporaneous to service.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

In the January 2016 VA medical examination, the examiner opined that the Veteran's hypothyroidism was "less likely as not" incurred in or caused by an in-service injury, event, or illness.  The examiner explained that after reviewing the evidence, to include the Veteran's statements in support of the claim, the Veteran's thyroid dysfunction most likely manifested between December 1996 and 1997.  The examiner's conclusion in regard to the onset of the Veteran's thyroid disorder was based on the December 1996 Report of Medical History reflecting a significant increase in weight during that time. 

Accordingly, there is no clinical evidence that the Veteran's thyroid disorder is related to his active duty service or ACDUTRA.  Although the Veteran contends that his current hypothyroidism began in service, his statements are not considered competent evidence sufficient to establish service connection.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

As the preponderance of the evidence is against the claim of entitlement to service connection for hypothyroidism, the benefit of the doubt is not for application and service connection is not warranted for this disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypothyroidism is denied.


REMAND

A rating decision dated in October 2015, granted service connection for bilateral hearing loss, and a noncompensable evaluation was assigned, effective May 2, 2008.  In December 2015, the Veteran filed a notice of disagreement to the rating assigned for his service-connected hearing loss.  A statement of the case has not been issued.  While it is true that the veteran has not submitted a timely substantive appeal, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of appellate rights.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is remanded for the following action.

Appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an initial compensable evaluation for bilateral hearing loss, is necessary.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the October 2015 rating decision must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


